Field, J.,
delivered the opinion of the Court—Terry, C. J., concurring.
The plaintiff seeks to enjoin the issuance of bonds of the City and County of San Francisco by the Fund Commissioners, created by the Act of April 20,1858, for the claims approved by the Board of Examiners under that Act. The persons to whom, according to the report of the Examiners, the bonds are to be issued, are not made parties to the suit, and without their presence there can be no binding determination of the questions upon which the decision of this Court is desired, unless, perhaps, from the special circumstances of the case, the great *104number of persons to whom the bonds are to be issued, and the character of the parties involved, it may answer to bring in only a sufficient number to fully represent and protect the interests of all; but upon this we express no opinion. It is enough to sustain the judgment, on the demurrer, that none of the persons entitled to the bonds under the Act, are made parties. Judgment affirmed.